Citation Nr: 0606882	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  94-44 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

This case originally came to the Board of Veterans' Appeals 
(Board) from an August 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which, in pertinent part, denied entitlement to service 
connection for a back disorder. 

In June 1996 and October 1997 actions, the Board remanded the 
case to the RO for further evidentiary development. In its 
decision of February 2000, the Board denied the veteran's 
claim of entitlement to service connection for a back 
disorder. An appeal to the United States Court of Appeals for 
Veterans Claims (Court) followed.  In April 2001, the Court 
granted a motion for remand and vacated the Board's decision.  
In January 2002 and July 2003, the Board remanded this matter 
to the RO for additional development.  

The veteran provided testimony before a Veterans Law Judge 
via video conference in November 1999; a transcript is of 
record.  A personal hearing was also held before an RO 
hearing officer in August 1994. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran underwent an appendectomy procedure under 
spinal anesthesia during service.  There was no evidence of 
record of any failed attempts at spinal anesthesia during 
this procedure in service.  

3.  There was no evidence of a back condition during service.

4.  Evidence of a back disorder was not recorded until 
several years after the veteran's service.


CONCLUSION OF LAW

A chronic back disorder was not incurred in military service. 
38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a February 2002 
letter and the January 2005 supplemental statement of the 
case, amongst other documents, fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the February 2002 letter and the January 2005 
supplemental statement of the case were provided to the 
appellant after the adjudication of the August 1993 rating 
decision, the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Background.  

The veteran claims that he suffers from chronic back pain as 
a result of several failed attempts at inserting a spinal 
anesthesia needle during an appendectomy in service.

The service medical records, to include sick call treatment 
logs from August 1955 through March 1958, reveal no 
complaints or treatment for a back condition.  

A hospital narrative summary dated in September 1956 from the 
U.S. Air Force Hospital, TUSLOG, DET 20, APO 224, New York, 
New York, reveals that the veteran underwent an appendectomy 
via spinal anesthesia.  The post operative course was 
generally satisfactory, and no symptomatology pertaining to a 
back disorder noted at any time during the appellant's 
hospitalization.

The July 1955 service enlistment and the July 1959 service 
separation examinations are silent as to complaints, 
treatment or diagnoses of a back condition.  

Private medical treatment records from 1980 to 1984 reveal 
treatment for chronic gout and acute gouty arthritis.  There 
are no other pertinent treatment records on file until 
approximately 1993 when the veteran filed a claim for service 
connection for appendicitis and a back condition due to 
spinal taps in service.

At an August 1994 personal hearing the veteran testified that 
he had back problems since 1956 when he underwent an 
appendectomy in service.  He had been medicated with morphine 
but believed that the doctors attempted a spinal anesthesia 
three times.  They finally gave up and used general 
anesthesia.  He reported going to chiropractors over the 
years.  He believed that the first time he went was the 
summer after service at the Damon Chiropractor Clinic.  The 
first time he went for treatment at VAMC was in 1973.

A July 1996 private medical treatment report from Donald A. 
Dubois, M.D., noted that he had treated the veteran for the 
last 4 years. He had a pertinent history of gouty arthritis 
and chronic low back pain.  The veteran related a history of 
back pain since the time in 1956 when several (3) attempts at 
lumbar puncture were unsuccessful.  The veteran stated that 
after surgery he had a loss of sensation and motor function 
from the belly button down.  The physician noted that this 
description was consistent with a spinal lesion at L4, the 
area usually used for lumbar puncture.  Over the following 
days he had a gradual return of most functions.  Since that 
time he has had activity limitation because of low back 
stiffness and pain.  Dr. Dubois noted that:

I have no specific records to confirm 
[the veteran's] stated history. There 
apparently exists a controversy as to 
(whether) his current back problems 
relate to the attempted lumbar punctures 
in 1956.  It is not possible for me to 
prove cause and effect.  However, it is 
interesting and suggestive to note that 
the post-operative symptoms he reports 
are consistent with a spinal cord event 
at the level of L4.  As a result, I think 
there is a possibility that the (lumbar 
punctures) and subsequent symptoms are 
related.

Private medical records from Karl E. Sanzenbacher were 
received noting treatment through 1996-97 for the back.  Dr. 
Sanzenbacher did not offer an opinion as to the etiology of 
any back disorder.

In an April 1998 VA spinal examination, the examiner noted 
that the veteran was retired, and receiving Social Security 
disability benefits based on a low back disorder.  He had 
been self employed as a logger and truck driver.  Following 
an examination, to include an X-ray study, the diagnosis was 
spondylosis, hypertrophic, lumbar spine.  The examiner opined 
that:

There is no indication of nerve-root 
compression in spite of osteoarthritic 
encroachment on neural foramina at L-4/L-
5.  The discharge physical from active 
duty on 07-14-59 was negative.  The 
military records reveal no entries 
regarding low back problems.  His present 
problems are secondary to arthritis and 
are thought to have developed after 
leaving the service.  They are not due to 
"spinals" in 1956.

A May 1999 letter from Arthur Weisser, D.O., noted that he 
had treated the veteran since 1997 for, "the following" 
(unnamed conditions) which in his expert medical opinion were 
directly connected to the injuries the veteran received in 
service.  No disorder was identified.

At a November 1999 video conference hearing the veteran 
testified to receiving chiropractic treatment in 1960 for a 
while and then he just "didn't go anymore."  He first 
sought treatment through VAMC Togus in 1972 or 1973 and was 
told he had a disease of the back.  He recalled the name of 
the chiropractor was Dwight Damon.  He had called him a half 
dozen times in an attempt to obtain his treatment records but 
the records could not be obtained.  

A June 2001 letter from Frank A. Graf, M.D., P.C., noted that 
he had examined the veteran at the request of his attorney.  
The veteran related being air evaced for an appendicitis.  
The veteran recalled that the doctors prior to his surgery 
attempted on three occasions to insert a needle in order to 
administer spinal anesthesia.  Dr. Graf offered a four page 
review and evaluation.  He noted that the veteran had strong 
clinical evidence of a service connected claim of 
thoracolumbar pain complicating a 26 day hospitalization for 
a ruptured appendicitis.  He noted that the repeated 
insertion of a needle for a spinal anesthesia to a very ill 
patient in a situation of duress was likely to be significant 
to the development of complications and chronic 
arachnoiditis.  It was also significant that he was treated 
by a chiropractor for back symptoms and sent for nerve 
conduction tests within a year of service discharge, 
establishing continuity from service.  Dr. Graf further 
discussed the significance of the loss of sick call logs 
during the relevant time period as noted in Dr. Dubois 
opinion.  He further opined that it was clear in his review 
that the condition was not first manifested more than 30 yrs 
after service but in fact there was a causal relationship and 
continuity over the years.

In February 2002 the RO received a copy of a Social Security 
Administration (SSA) disability determination dated November 
1995.  This decision found that the veteran was disabled as 
of July 1993 due to disorders of the back (discogenic and 
degenerative).  An accompanying examination report dated 
November 1995 noted the veteran's report that his back pain 
began in service as a result of spinal anesthesia.  The SSA 
examiner noted that, "I think this is a pretty vague business 
and probably has no credibility."  He opined that the 
veteran had a very genuine lumbosacral strain as a result of 
a lifetime of heavy physical labor.

At an August 2002 VA spinal examination, the examiner noted 
that he was being asked to opine as to whether the veteran's 
spine was injured at the time of spinal anesthesia in 
service.  The appellant was also examined to determine if his 
current back disorder had its onset in service.  The examiner 
noted that the veteran was on an SSA disability pension for 
six years due to a back disorder.  The veteran had been self 
employed in logging and drove a dump truck from 1960 to 1972.  
The service separation examination in July 1959 was entirely 
negative for a lower back disorder.  The veteran reported 
that inservice he had a ruptured appendix and peritonitis.  
In preparation for surgery three attempts at a lumbar 
puncture were purportedly undertaken.  The veteran claimed 
that post operatively he lost all feeling in his legs and no 
longer had any lower extremity reflexes.  He reportedly had 
no feeling from his surgical scar to the base of his penis.  
The feeling has come back since.  The pain in his lower back 
was mostly activity oriented.  X-rays revealed hypertrophic 
arthritis at multi-levels.  Facet joints of the lower lumbar 
area especially were uniformly involved.  The diagnosis was 
spondylosis, hypertrophic of dorsal, dorsolumbar, and lumbar 
spines.  

The examiner noted that the veteran did not relate any 
complaints typical of L4-L5 radiculopathy in spite of MRI and 
repeat CT scans showing potential compromise at that level 
due to bony or hypertrophic overgrowth.  This hypertrophic 
arthritis was present in other areas, and these changes were 
the results of aging as well as job related stress rather 
than damage inflicted by a needle during spinal anesthesia.  
An epidural block would not create the bone changes that were 
now being implicated.  There were no documents supporting the 
veteran's claim of sexual dysfunction or radiculopathy.  
There was no convincing evidence of arachnoiditis.  The 
sensory changes claimed to have been present in service would 
be more suggestive of a T10-L1 problem.

A January 2003 letter was received from Dr. Graf, submitted 
as a rebuttal of the August 2002 VA examination.  He noted 
that the VA examiner's opinion that the veteran's 
hypertrophic arthritis was the result of aging and job 
related stresses rather than damage inflicted by a needle 
during spinal anesthesia had some validity.  However Dr. Graf 
countered that the complications of repeated spinal 
anesthesia is not one of hypertrophic arthritis but rather 
chronic inflammation within the spinal canal or chronic 
arachnoiditis.  Aging alone was not an explanation for the 
veteran's structural changes.  Chronic inflammation and a 
sequential evolution of change following the initial service-
connected injury patterns were medically more probable and 
reasonable causations.

In a May 2004 VA neurological examination report the examiner 
noted that he had reviewed the claims file prior to 
examination.  Referring to Dr. Graf's January 2003 letter, he 
noted that he was in complete agreement, and found that it 
was as likely as not that the veteran has chronic 
arachnoiditis of the spine, inflammation within the cauda 
equina, or Forester's disease as a residual of three failed 
interservice attempts at spinal anesthesia.  The examiner 
also found that it was at least as likely as not that the 
currently diagnosed back disorder had its onset during the 
veteran's period of active duty from July 1955 to July 1959, 
in view of the persistent and consistent history of back 
symptoms recorded historically by the patient since the time 
of that spinal anesthetic attempt and the consistent nature 
of the present complaints and evidence of lumbar neuropathy.

Subsequently in a December 2004 addendum to the August 2002 
VA examination that examiner referring to the May 2004 VA 
examiner's opinion noted that his opinion in August 2002 was 
still valid.  He noted that:"

The separation examination from the srv 
(service) in 07/14/59 was totally 
negative for a LB (lower back) problem.  
If spinal anesthesia fails, it is almost 
always due to the needle being blocked by 
bony elements in the low back, so that 
the needle does not reach neural tissue.  
Even if the needle had reached any 
nerves, the likelihood of arachnoidism 
being created are unbelievably remote.  
Structural changers are not created by 
this mechanism.

Finally, in May 2005, the RO received a private medical 
evaluation from Robert N. Phelps Jr., M.D..  In summary, Dr. 
Phelps opined that the structural problems of degenerative 
disc disease with facet arthropathy and disc bulging that the 
veteran exhibited were not directly related to the spinal 
anesthesia attempts in service.  The failed attempts at 
placing a spinal anesthetic could, however, cause irritation 
of the arachnoid, dural, and pia membranes of the spinal 
cord, causing an inflammation and subsequent pain which could 
persist as a cause of back and leg  pain.  Dr. Phelps opined 
that this was the likely mechanism for the failed spinal 
anesthetic with unsuccessful needle placement to have caused 
the veteran's low back, lower extremity, and suprapubic 
problems at the time and played an important role in his 
current low back and leg pain.  He noted that his opinions 
were based upon reasonable medical probability and were 
"totally independent."

The claims file also contains statements from persons who 
know the veteran including his brother and sister.  

The Board notes that several attempts have been made through 
the years to located additional records in support of the 
veteran's claim.  These included inquiries to the National 
Personnel Records Center (NPRC) in July 1997, March 1998, and 
April 2002.  NPRC noted that an extensive search for 
additional medical record produced no records; revealed that 
no sick logs were available, and that no hospital records 
could be located.

Analysis.
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1131.  If a condition noted during 
service was not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet.App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Service medical records are entirely silent as to any 
complaints, treatment, or diagnosis of any lower back 
disorder.  The service medical records further do not 
corroborate the assertion that the appellant received 
multiple lumbar punctures prior to his appendectomy.  The 
veteran's separation examination is notable for no reference 
to any back disability, and no back abnormality was 
identified on physical examination.

The veteran has reported that he received treatment 
immediately after service from a chiropractor.  During his 
videoconference hearing testimony he noted that he had 
attempted to obtain his records from that chiropractor and he 
refused to look for them.  He next reported undergoing a VA 
examination in 1973 at the VAMC.  There is no record of this 
VAMC examination, and no record corroborating the claim of 
chiropractic care immediately postservice.

The earliest treatment records appears from the early 1990's 
when the appellant first began receiving treatment at the 
VAMC and when he was awarded SSA benefits.  These medical 
records are the earliest post service complaints, treatment, 
or diagnosis of any back disorder on record.

The Board acknowledges the numerous statements and opinions 
submitted by the veteran's physicians, as well as that of the 
May 2004 VA examiner, which find that the veteran's back 
condition is the result of several failed attempts at 
insertion of a spinal anesthesia needle during service.  The 
statements, however, do not directly link the veteran's back 
disorder to such incident, and the records fail to 
corroborate the claim that it occurred.  Rather, these 
medical opinions are based on several unverified facts and 
false assumptions.   

The first medical opinion offered by Dr. Dubois in July 1996 
noted that he could not confirm the veteran's stated history, 
but it was interesting and suggestive to note that the post-
operative symptoms he reported were consistent with a spinal 
cord event at the level of L4.  He opined there was a 
possibility that the lumbar punctures and subsequent symptoms 
were related.

Dr. Weisser in May 1999 just opined that in his expert 
medical opinion the veteran's (unidentified) disorders were 
directly connected to the (unidentified) injuries the veteran 
received in service.

Dr. Graf in June 2001 noted strong clinical evidence of 
service connected thoracolumbar pain complicating a 26 day 
hospitalization for a ruptured appendicitis.  He noted that 
the repeated insertion of a needle for a spinal anesthesia to 
a very ill patient in a situation of duress was likely to be 
significant to the development of complications and chronic 
arachnoiditis.  Dr. Graf also found that it was significant 
that the appellant was treated by a chiropractor for back 
symptoms and sent for nerve conduction tests within a year of 
service discharge, establishing continuity from service.  
Alas, none of these "significant" factors is corroborated 
by the evidence of record, and it is only the appellant who 
offers these "factors" as "evidence."  Dr. Graf further 
discussed the significance of the loss of sick call logs 
during the relevant time period as noted in Dr. Dubois 
opinion.  Yet, the sick logs do not show any logical 
omissions between August 1956 and January 1957.  Dr. Graf 
further opined that it was clear that there was a causal 
relationship and continuity over the years.  Yet, there is no 
objective evidence of a back disorder prior to the 1990's. 

Dr. Graf followed up with a January 2003 letter noting that 
the complications of repeated spinal anesthesia was one of 
chronic inflammation within the spinal canal or chronic 
arachnoiditis. 

The VA examiner in May 2004 who was noted complete agreement 
with Dr. Graf's opinion, and found that it was as likely as 
not that the veteran has chronic arachnoiditis of the spine, 
inflammation within the cauda equina, or Forester's disease 
as a residual of three failed interservice attempts at spinal 
anesthesia.  He further noted that it was at least as likely 
as not that the currently diagnosed back disorder had its 
onset during the veteran's period of active duty from July 
1955 to July 1959, in view of the persistent and consistent 
history of back symptoms recorded historically by the patient 
since the time of that spinal anesthetic attempt and the 
consistent nature of the present complaints and evidence of 
lumbar neuropathy.  Again, however, there are no medical 
records verifying the claim of a persistent history of 
objectively verifiable back pain between 1959 and 1992, and 
the claim that the appellant underwent multiple lumbar 
punctures in service is simply unverified.

Finally, Dr. Phelps' May 2005 report noting that the failed 
attempts at placing a spinal anesthetic could cause 
irritation of the arachnoid, dural, and pia membranes of the 
spinal cord causing an inflammation and subsequent pain which 
could persist as a cause of back and leg pain.  This, he 
opined, was the likely mechanism.  That is, the failed spinal 
anesthetic with unsuccessful needle placement caused the 
veteran's low back, lower extremity, and suprapubic problems 
at the time and played an important role in his current low 
back and leg pain.  Significantly, Dr. Phelps could not have 
reviewed all of the evidence since service medical records 
currently in the claims file fully detail the nature of the 
appellant's inservice appendicitis, and these records do not 
corroborate the history which Dr. Phelps relies upon to reach 
his conclusions.  Again, there is no evidence corroborating 
the assertion that there were multiple failed attempts at 
placing a spinal anesthetic, there is no evidence 
corroborating the claim that the appellant had a demonstrable 
back disorder following the surgery, and there is no evidence 
verifying the claim that the claimant was treated immediately 
postservice.  

The favorable opinions of record are all based on several 
unestablished assumptions and erroneous facts.  The Board 
performed a thorough review of the veteran's service medical 
records and has discovered that these include the veteran's 
entire recorded sick call treatment record for his period of 
service.  This records that the veteran visited sick call 23 
times from August 1955 to March 1958.  There is no record 
whatsoever that he complained of any back condition either 
prior to or subsequent to his appendectomy in service.

The record contains the narrative summary of the veteran's 
hospitalization from August 23 to September 17, 1956 for an 
emergency appendectomy.  This reveals that the veteran 
underwent a normal appendectomy under spinal anesthesia.  
There is no evidence supporting the assertion that there were 
any failed attempts at spinal anesthesia, back pain 
complaints, or other complaints which the veteran now reports 
as suffering almost fifty years ago.  

In addition the separation examination in July 1959 is also 
entire silent as to any complaints of or diagnosis of a back 
disorder.

The Board finds the opinions of the August 2002 VA examiner 
and the November 1995 SSA examiner to be more probative to 
the question of whether a back disorder was incurred or 
aggravated during the veteran's service.  The 1995 SSA 
examination report indicates that the examiner assigned no 
credibility to the veteran's claim, and opined that the back 
condition was the result of a lifetime of heavy physical 
labor.  The VA examiner in August 2002 noted the July 1959 
separation examination was entirely negative for a back 
disorder.  The veteran did not relate any complaints typical 
of L4-L5 radiculopathy.  The examiner noted that the veteran 
had hypertrophic arthritis in other areas of the spine and 
these changes were the results of aging as well as job 
related stress rather than damage inflicted by a needle 
during spinal anesthesia.  He further noted that an epidural 
block would not create the bone changes that were now being 
implicated, and there was no convincing evidence of 
arachnoiditis.  The examiner found that if a spinal 
anesthesia fails it is almost always due to the needle being 
blocked by bony elements in the low back so that the needle 
does not reach the tissue.  Even if a needle had reached the 
nerves, the likelihood of arachnoidism being created are 
unbelievably remote.  

Given that contemporaneously prepared service medical records 
do not reveal any spinal anesthesia complications during or 
before the inservice appendectomy, given that the record does 
not reveal any evidence of a back disorder, given that 
arthritis was not clinically demonstrated to a compensable 
degree within one year following separation from service, and 
given that a VA examination determined that there was no 
relationship between a back disorder and service, the 
preponderance of the most probative evidence is against the 
claim.

In the absence of any independently verifiable evidence that 
the veteran was subject to several repeated failed attempts 
at the insertion of a spinal anesthesia needle during 
service, the most probative evidence shows that it would be 
unreasonable for the Board to find that the evidence 
established that his chronic low back disorder was the result 
of such spinal anesthesia attempts.

A review of the medical opinions, theories, and other data 
offered concerning the affects of multiple spinal anesthesia 
needle insertions, and risk of resultant medical problems 
including arachnoiditis, provide a good medical perspective.  
They do not, however, support the veteran's assertion that he 
himself was the subject of multiple failed attempts at the 
insertion of a spinal anesthesia needle during service.  

The Board has no doubt that the veteran is sincere in his 
belief that his back disorder is related to failed attempts 
at the insertion of a spinal anesthesia needle during 
service.  It is well established that a layperson may not 
provide competent opinion as to the nature or etiology of his 
disease. See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
While the record reflects that the veteran underwent an 
appendectomy in service under spinal anesthesia, the record 
does not show that there were any associated complications 
with the insertion of a spinal anesthesia needle.  In this 
case, the veteran's statements are considered lay evidence. 
The veteran's opinion alone cannot meet the burden imposed by 
38 C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and a chronic back disorder. 
See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

In summary, the preponderance of the competent and probative 
evidence is against finding that the veteran's chronic back 
disorder is related to service.  The evidence is not in 
equipoise, therefore provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The benefit 
sought on appeal is denied.


ORDER

Service connection for a back disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


